 

 

Case 1:19-cv-00969-TNM Document 44-1 Filed 05/15/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES HOUSE OF
REPRESENTATIVES,
Plaintiff,
v.

Case No, 1:19-cv-00969

STEVEN T. MNUCHIN, in his official
capacity as Secretary of the United States
Department of the Treasury, ef al.,

Defendants.

 

 

DECLARATION OF PAUL ARCANGELI
I, Paul Arcangeli, pursuant to the provisions of 28 U.S.C. § 1746 declare and say:

1. J am the Staff Director of the House Armed Services Committee. I have worked
for the Committee in various roles since 2004. In 2010, I was appointed Staff Director. From
2011 to 2018, 1 served as Minority Staff Director. I began serving again as Staff Director in
January 2019.

2. On April 25, 2019, the Department of Defense (DoD) submitted in writing to the
Committee responses to various Committee requests for information. One of the Committce’s
questions was: “What is covered under GCC operational support? Are these 284 activities? Other
authorities? Why ts there such a significant jump from FY18 actuals to FY19 and FY20 for
EUCOM, INDOPACOM and AFRICOM? Are FY18 actuals reflective of a shift to 333?” In
response, DoD wrote:

Al, For most commands, the CD Project titled “GCC operational Support” refers

to that portion of Geographic Combatant Commands’ programs that support
activities executed under §284(b) and §284(c). The exception is U.S.
 

 

Case 1:19-cv-00969-TNM Document 44-1 Filed 05/15/19 Page 2 of 2

SOUTHCOM, that also funds costs associated with §124 detection and monitoring
operations within this Project. Regarding the increases between FY18 actuals and
the FY 19/20 levels for EUCOM, INDOPACOM and AFRICOM: Yes, some of this
was due to shifting some efforts to §333 and the associated growing pains of
working with the new Chapter 15 and 16 authorities. However, the primary factor
that led to curtailed support in FY18 was a combination of a continuing resolution,
followed by DoD Comptroller withholding over 84% ($947 million) of CD
appropriated funds for distribution until the 4 Quarter for possible use in
supporting Southwest Border construction last fiscal year. The funding was
ultimately released beginning in July, but the uncertainty generated caused
planning, Congressional notification, and execution deadlines to be missed.

3. DoD’s statement that the “DoD Comptroller withfheld] over 84% ($947 million)
of [counter-drug] appropriated [FY 2018] funds for distribution until the 4th Quarter for possible
use in supporting Southwest Border construction last fiscal year” suggests that DoD was
considering using its counter-drug authority under 10 U.S.C. § 284 for southern border
construction in early 2018,

4. I declare under penalty of perjury that the foregoing is true and correct. Executed

on May 15, 2019, in Washington, D.C.

£0

Paul Arcangeli

cee,

 

  
